DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 2015/0004287) in view of Foust (US 2006/0144726).
Claim 1
Crump discloses a package (10) comprising a humidity control device including a capsule (42) comprising a sidewall (sides of 42) comprising a first material and defining a space (defined by space where sachet 54 is disposed inside 42), the capsule comprising a first open end (defined by top capsule 42) and second closed end (defined by bottom of the capsule); and an endcap (48) comprising a second material and coupled to the sidewall to seal the first opened end and enclose the space, wherein the second material comprises a vapor permeable and liquid impermeable material the endcap (see [0075] and [0077) and a humidity control agent (defined by sachet 54 in combination with oxygen scavenger 46 inside the sachet) arranged within the enclosed space of the capsule, wherein the humidity control agent absorbs moisture from the 
Claim 4
Crump further discloses the endcap is coupled to the sidewall using a snap fit mechanism (see [0077]).
Claim 5
Crump further discloses the endcap is coupled to the sidewall using a snap fit mechanism (see [0077]).  Crump does not disclose adhesive for attaching the endcap to the sidewall.  However, in embodiment of figure 20-22, Crump discloses a cap (82) for 
Claim 7
Crump further discloses the humidity control device comprises iron coated with a halogen or electrolyte salt, such as sodium chloride (see [0047], [0061], and [0098]).
Claim 8
Crump further discloses the humidity control agent comprises a gel (see [0050], [0051], [0089]), powder (see [0091]), or tablet (see [0105]).
Claim 9
Crump further discloses the package is used to store tea or coffee (see [0041]), or any mammal ingested food, any food, or other product that emits carbon dioxide and is degraded by oxygen (see [0039]).  Crump does not specifically discloses the humidity control device configured to control humidity within an enclosure within a relative humidity range of approximately 30% to approximately 85%.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Crump being capable to control humidity within the enclosure in any desired range, i.e. approximately 30% to approximately 85%, depending on the oxidation of the product held within the package.
Claim 21
Crump further discloses the capsule being semi-rigid (see [0131]), while the endcap is made from Tyvek material (see [0075]), wherein Tyvek is a flexible material.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 2015/0004287) and Foust (US 2006/0144726) as applied to claim 1 above, and further in view of Biesecker Longacre (US 2018/0099797).
Crump discloses the endcap being porous/gas permeable (see [0077]).  Crump does not discloses the endcap comprising porous polyfluorocarbon material.  However, Biesecker Longacre a gas permeable sealing membrane (15) comprising polyfluorocarbon material used to help control humidity (see [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endcap of Crump including polyfluorocarbon material since polyfluorocarbon is a known gas permeable material used to help control humidity.
Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Crump (US 2015/0004287) in view of Saari (5,936,178).
Claim 17
Crump discloses a method of manufacturing a humidity control device, the method comprising inserting a humidity control agent (defined by sachet 54 in combination with oxygen scavenger 46 inside the sachet) through a first open end (defined by top of capsule 42) of a capsule (42) and into a space (defined by space where sachet 54 is disposed inside 42) within the capsule and between the first open end and a second closed end (defined by bottom of the capsule), the capsule comprising a sidewall (defined by sides of 42) enclosing the space; and then
sealing the capsule by coupling an endcap (48) to the sidewall at the first end, wherein the endcap is vapor permeable and liquid impermeable (see [0075] and [0077]).  Crump 
Claim 18
Crump further discloses the humidity control agent comprises a gel (see [0050], [0051], [0089]), powder (see [0091]), or tablet (see [0105]).  Crump does not specifically discloses the amount of gel, powder, or tablet for the humidity control agent.  However, it would have been obvious to one of ordinary skill in the art before the effective filing 
Claim 19
Crump further discloses sealing the filled capsule comprises coupling an endcap to the capsule (see [0077]).
Claim 20
Crump further discloses the package is used to store tea or coffee (see [0041]), or any any mammal ingested food, any food, or other product that emits carbon dioxideand is degraded by oxygen (see [0039]).  Crump does not specifically discloses the humidity control device configured to control humidity within an enclosure within a relative humidity range of at least 30%.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Crump being capable to control humidity within the enclosure in any desired range, i.e. at least 30%, depending on the oxidation of the product held within the package.
Claim 22
Crump discloses the endcap being porous/gas permeable (see [0077]).
Claim 23
Crump as modified by Saari does not disclose the dimensions for the container.  However, it would have been obvious to one of ordinary skill in the art before the 
Claim 24
Crump and Saari discloses the container sized and being used for storing cigars.  Crump as modified does not discloses a single cigar.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Crump and Saari including a single cigar enclosed within the container with the humidity control device for protecting against humidity cigars from the user. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 7-9 and 11 have been considered but are moot in view of a new grounds of rejection.  With respect to applicant’s argument for claim 17, the examiner points out that nowhere in claim 17 is required a two-way humidity control agent.  With respect to applicant’s argument of claim 7, Crump discloses the humidity control agent includes a salt solution composed of iron coated with sodium chloride, wherein after Crump is modified by Foust, the humidity control agent would be a two way humidity control.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736